Opinion by
Rice, P. J.,
The proviso of the fifth section of the Act of 1845, P. L. 459, which declares, “ that the wages of any laborers, or the salary of any person in public or private employment, shall not be liable to attachment in the hands of the employer,” is ageneral law and applies to all judgments whether entered in the common pleas or on the docket of a justice of the peace. This was squarely decided in Catlin v. Ensign, 29 Pa. 264 (1857), and the ruling has been followed in all later cases in which the question has arisen: Smith v. Brooke, 49 Pa. 147; Sweeny v. Hunter, 145 Pa. 363 ; Hamberger v. Marcus, 157 Pa. 133. It is argued, that the act o E1845 never applied to foreign attachments, and if it ever did apply it was repealed, so far as nonresident debtors were concerned, by the proviso of the fourth section of the Act of May 8, 1874, P. L. 128. The act of 1845 is frequently spoken of, for convenience’ sake, as an exemption law, and in a sense it is such, but more broadly it is a law forbidding the taking of jurisdiction by attachment over the subject-matter. It was not intended to confer a personal privilege upon laborers merely, but was enacted for the protection of their employers as well. For this reason, as well as upon grounds of public policy, it was held that the laborer could not waive its provisions, and thereby subject his employer to the liability to the expense and annoyance of attachments. “ It is to be observed,” said Chief Justice Woodwabjd, “that the garnishee has rights in the premises, and he is under the act of assembly, but is not a party to the agreement which the laborer makes with his creditor: ” Firmstone v. Mack, 49 Pa. 387. This being so, those cases which hold that “ it has not been the policy of our law-makers to legislate for the benefit of foreigners,” and, therefore, that nonresident debtors are excluded from the benefits of our exemption laws, do not apply. The exemption laws had in contemplation in those decisions and in the act of 1874 were such as were passed for the benefit of debtors. In Hamberger v. Marcus, 157 Pa. 133, the counsel for the appellant argued- (1) thatthe act of 1845 extends to foreign attachments, and (2) that the commissions attached were within the protection of the act. The Supreme Court affirmed the latter proposition in an elaborate and exhaustive opinion, and while they did not discuss the former proposition it seems to us that the reversal of the judg*414ment of the common pleas must be regarded as an adjudication that the wages of labor are not liable to foreign attachment.
There is an additional reason why the assignment of error cannot be sustained. Where in the exercise of its discretionary power to grant summary relief in proceedings of this nature the court acts on extrinsic evidence the presumption is, that everything was done rightly and according to law. All that is brought up for review on an appeal from an order quashing a writ of foreign attachment is the record, and the affidavits and depositions read on the hearing of the motion are not part of the record. The authorities upon this subject were collected and reviewed in Nicoll v. McCaffrey, 1 Pa. Superior Ct. 187.
Order affirmed and appeal dismissed at the costs of the appellant.